      Case 1:19-cv-00205-GBD-KNF Document 94 Filed 08/16/19 Page 1 of 19


                                      I
                                      I
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
EVERTON STERLING,

                          Plaintiff, :

                 V.
                                                              REPORT AND RECOMMENDATION
DEUTSCHE BANK NATIONAL TRUST
COMPANY AS TRUSTEE Fog_ FEMIT                                     19-CV-205 (GBD) (KNF)
TRUST 2006-FF6, et al.,

                          Defendants.
---------------------------------------·--------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

TO THE HONORABLE GEORGE B. DANIELS, UNITED STATES DISTRICT JUDGE

                                                  BACKGROUND
                                          I
        On January 8, 2019, the p~aintiff, proceeding prose, commenced this action seeking civil

remedies based on: (1) violations:ofthe Racketeer Influenced and Corrupt Organizations Act

("RICO") "involving mortgage fraud," pursuant to 18 U.S.C. § 1964(c); (2) violations of 18
                                          I



U.S.C. § 1962(a); and (3) "fraud in the factum." The plaintiff alleges that he is a "deed-owner,

co-borrower, down payment provider, mortgage payment remitter and other expenses" and
                                          1

defendant Mortgage Electronic Registration Systems, Inc. ("MERS") is a '"NOMINEE' for

Defendant FIRST FRANKLIN, A DIVISION OF NAT. CITY BANK OF IN." and a "corporate

entity 'person' that is participating in the fraudulent corrupt enterprise against Plaintiffs property
                                              I
interests." The plaintiff alleges: '.

        Defendant(s), and each ofithem, are the Successor(s), or Agent(s) in interest to the
        Party Identified as the "Original Lender" (FIRST FRANKLIN) for the Mortgage(s)
        and Promissory Note(s) dated February 24, 2006 (See Exhibit "I" & "IA",
        Plaintiffs pt and 2nd Morfgages and Promissory Notes with Defendant "Original
        Lender" in the amount of $448,000 and a second Promissory with the same Original
        Lender on the same transactional date in the amount of $112,000.00 respectively


                                                          I
      Case 1:19-cv-00205-GBD-KNF Document 94 Filed 08/16/19 Page 2 of 19




       for a total of $560,000.00 See Exhibit "lB" the Plaintiffs Deed, equitable interest
       for the subject property) .... Defendant(s), and each of them, have assumed legal
       rights, duties and liabilities that run with the Promissory Note .... Defendant(s),
       and each of them, fraudulently mispresented the Value of the subject property(s)
       and misrepresented the Loan to Fair Market Value Ratio based upon a false and
       inflated appraisal overstating the property value, conducted as part of a pattern of
       racketeering activity byi the non-party malfeasants. (See Exhibit "2" & "2A",
       General Data New York iDepartment of Finance, Notice of Property Value, Final
       Assessment Roll for the pty of New York for Plaintiffs subject property located
       at 726 East 219 Street, Bronx New York 10467. Plaintiff's subject property located
       at these addresses [sic] dated for the year 2006 respectively).

According to the plaintiff, he "learned of the facts about the misrepresentation of the Appraisal
                                  I
of the property after doing some research about the subject matter of this Complaint on

December 18, 2018." Based on ''.the representation that Defendant(s) Original Lender used to

create the Promissory Notes and :Mortgages dated February 24, 2006," the plaintiff "learned that

he has an actionable injury in fact for Mortgage fraud involving a false an[ d] inflated Appraisal

overstating the Fair Market Value of each of the Mortgages he/his interest was fraudulently
                                      I
                                      I


induced into signing with Defendknt Original Lender."

       Before the Court is MER~'s motion to dismiss the complaint "pursuant to Fed. R. Civ. P.

12(b)(l) for lack of subject matteJ jurisdiction and Fed. R. Civ. P. 9(b) and 12(b)(6) for failure to

allege fraud with'specificity and Jilure to state a claim upon which relief can be granted." The
                                          I
plaintiff opposed the motion and rµoved to strike the motion, pursuant to Rule 12(f) of the

Federal Rules of Civil Procedure. \

                               DEtENDANT'S CONTENTIONS

       MERS asserts that: (1) the 1doctrine pursuant to Rooker v. Fidelity Trust Co., 263 U.S.
                                          I

413, 44 S. Ct. 149 (1923) and D.c'. Court of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303
                                          I
                                          I

(1983) [the "Rooker-Feldman docrine"] "bars plaintiff's complaint"; (2) alternatively, "the

Colorado River and Younger abstdntion doctrines apply"; (3) the plaintiff "lacks standing to
                                          I



                                                  2
      Case 1:19-cv-00205-GBD-KNF Document 94 Filed 08/16/19 Page 3 of 19

                                  I
                                  '
                                  I
bring his claims and makes no allegations against MERS"; (4) the plaintiff's claims are barred by
                                  I
the. applic~~le statutes oflimitatl'ons; (5). ~: plainti~ s "civil RICO claims fail"; and ( 6) the

plamt1ffs common law fraud c aims fail.            Concernmg the Rooker-Feldman doctrine, MERS
                                  I
contends that: (i) "on April 20, 20 I 0, the Supreme Court entered the Judgment of Foreclosure

and Sale and Plaintiff's subsequ~nt motion practice in the Foreclosure Action was unsuccessful";

(ii) the plaintiff "complains of injuries caused by the Foreclosure Action and seeks

commensurate relief including •~acatur of final foreclosure judgments, discharge of lis pendens,

Satisfaction of Mortgage and Mohgage
                               I
                                     Release [and] cancellation of the Promissory Note'";
                                      '
(iii) "by asking this Court to vac3i~e the foreclosure proceedings and overturn the foreclosure,
                                    I
Plaintiffs Complaint invites this Court to review and reject the Judgment of Foreclosure and
                                      I
Sale"; and (iv) "the State Court eJItered the Judgment of Foreclosure and sale on April 20,

2010-years before Plaintiff file this lawsuit on January 8, 2019." MERS contends, in a
                                      I
footnote to its memorandum ofla\v, that "[a]lthough Plaintiff was not a named party to the
                                          I
Foreclosure Action, he clearly wt a litigant in the matter," and the interests of Howard White,

who executed a note, on Februari 24, 2006, "in favor of First Franklin a Division of Nat City

Bank of IN in exchange for a loa~ in the amount of $448,000.00" and "a second lien note in

favor of First Franklin a Division bf Nat City Bank of IN in exchange for a second loan in the
                                          I
amount of $112,000.00)," in the "foreclosure Action are clearly aligned with Plaintiffs claims

in this lawsuit." Accordingly, the jproper avenue for the plaintiff in connection with "the
                                          I
Judgment of Foreclosure and Sale\is through the state-court appellate channels."

       Alternatively, MERS contdnds that, "[i]n the event the Foreclosure Action is deemed
                                          I                                                      .
ongoing due to Plaintiff's filing of1 subsequent motions and a notice of appeal," the complamt
                                              I



must be dismissed under "the Col+ado River and Younger abstention doctrines." MERS asserts
                                              II

                                                     3
      Case 1:19-cv-00205-GBD-KNF Document 94 Filed 08/16/19 Page 4 of 19


                                 I
that the plaintiff has no standin~ to assert mortgage fraud because: (a) he "is the current record
                                    I

owner of the Property at issue, but he is not a party to the First or Second Mortgage or the First

or Second Note related to the rJperty"; and (b) "to the extent Plaintiff challenges the
     .. .      fth F'        I
secuntizat10n o e 1rst Loan and Second Loan (Comp!.              ,r,r 16, 114-116)," that "issue has been
addressed numerous times-andjnot in the borrower's favor" and the plaintiff is neither a party

to nor the third-party beneficiary\of the "securitization documents" or "the Assignment of
                                    i
Mortgage." Moreover, the plain[ffmentions MERS only once in his complaint, which contains

no factual allegations "that speci1cally involve MERS." MERS asserts that the plaintiffs claims
                                        I

are untimely under the applicabli statute of limit~tions, which is four years for the RICO claims

and six years on the state cause of action. According to MERS, the plaintiff failed to allege any

"injury related to the purported 1CO activity" or a pattern of racketeering, and his "RICO claim

fails because it relates to a single rortgage loan." MERS maintains that the plaintiff "does not

allege a viable claim for fraud" a~ he does not "identify even one specific misrepresentation or

material omission."                         )
                                            I
                                P~AINTIFF'S CONTENTIONS

       The plaintiff asserts that h~ stated a plausible RICO claim and "plausibly pleaded the

facts and law of the fraudulent inllcement and fraud in the factum." According to the plaintiff,

MERS's "duplicitous effort to chap.ge the subject matter of this Complaint is clearly evident
                                            I


from the MERS imposition of the prior State Court foreclosure cases and unrelated Bankruptcy
                                            I



filings which their Attorney uses       ak Exhibits in their Motion to Dismiss as an affirmative defense
                                            I
                                            I

which are irrelevant to the subject ,natter of this Complaint." The plaintiff maintains that "[t]he
                                  '
subject matter of this Complaint g¢es to the fact that the Mortgage transaction was fraudulently
                                                I

                                            I
induced at its inception." The plai:p.tiff contends that his claims are not time barred because he



                                                      4
      Case 1:19-cv-00205-GBD-KNF Document 94 Filed 08/16/19 Page 5 of 19



"d"d                              I
  I not learn of the fraud perpetrated by Defendant(s) until now'' and he "clearly and plausibly


elucidated the series of related ahts falling within the limitations period" that would "establish
                                  I

the fact of the ongoing and contiruous acts of the Dcfendant(s)." The plaintiff maintains that

"any and all participants in the enforcement of a fraudulently induced Mortgage contract bear

some responsibility for their role\ in the defrauding [of] Plaintiff." The plaintiff contends that his
                                  I1
                                  J
complaint satisfies the pleading tandard under Rules 8(a) and 9(b) of the Federal Rules of Civil

Procedure. He seeks to strike th "defendant's submission of state court foreclosure documents"
                                  I
because the prior "State court forFclosure cases are not mentioned in the Plaintiffs Complaint,

not relied on by Plaintiff in draftihg the Complaint, and are not otherwise proper for judicial
                                      I
notice."                              I
                                          DEFENDANT'S REPLY

       MERS objects to the plai+ff' s opposition to the motion to the extent that he seeks to add

new factual allegations not inclu4ed in the complaint, including "Exhibit B to the opposition,"

which contains "a purported doc           ent titled Mortgage Fraud and issued from the U.S.

Department of Justice, Federal B eau oflnvestigation." MERS asserts that the plaintiff failed

to make any arguments "to salvage his claims." According to MERS, the motion to strike should

be denied because Fed. R. Civ. P. 12(f) does not apply to motions.

                                           LEGAL STANDARD

Fed. R. Civ. P. 12(b)(l)

       A party may assert lack of ubject-matter jurisdiction "by motion." Fed. R. Civ. P.

12(b)(l).

       A case is properly dismis ed for lack of subject matter jurisdiction under Rule
       12(b)(l) when the distric court lacks the statutory or constitutional power to
       adjudicate it. See Fed. R. C v. P. 12(b)(1 ). In resolving a motion to dismiss for lack
       of subject matter jurisdicti · n under Rule 12(b)(1 ), a district court ... may refer to


                                                      5
      Case 1:19-cv-00205-GBD-KNF Document 94 Filed 08/16/19 Page 6 of 19




        ev1"dence outs1"de the pleadmgs.
                                  \ ·    See Kamen v. American Tel. & Tel. Co., 791 F.2d
        1006, 1011 (2~ Cir.198~). A plaintiff asserting subject matter jurisdiction has the
        burden of provmg by a p~eponderance of the evidence that it exists.

       Makarova v. U.S., 201 Fl3d 110, 113 (2d Cir. 2000).
                                  I
                                  I
Article III of the United States Institution limits the jurisdiction of federal courts to the

resolution of "Cases" and "Cont~oversies." U.S. Const. art. III,§ 2.

       Art_icle_ III ..Standing con ists. of ~ee "irreducible" elements:  9) injury-in-fact,
       which 1s a concrete and art1culanzed" harm to a "legally protected interest"; (2)
       causation in the form of a "fairly traceable" connection between the asserted injury-
       in-fact and the alleged a tions of the defendant; and (3) redressability, or a non-
       speculative likelihood th t the injury can be remedied by the requested relief. See
       Lujan v. Defenders ofWil life, 504 U.S. 555, 560--61, 112 S. Ct. 2130, 119 L.Ed.2d
       351 (1992).

       W.R. Huff Asset M mt. . Deloitte & Touche LLP 549 F.3d 100, 106-07 (2d Cir.
       2008).

A district court "lacks the power o adjudicate the merits of the case" when a plaintiff lacks

constitutional standing to bring t~e action under Article III of the United States Constitution, and
                                      I




dismissal for lack of standing "mfst be without prejudice." John v. Whole Foods Market Group,

Inc., 858 F.3d 732, 735 (2d Cir. 2 17) ..

       Rooker-Feldman [doctrin ] bars the federal courts from exercising jurisdiction
       over claims "brought by s ate-court losers complaining of injuries caused by state-
       court judgments rendered efore the district court proceedings commenced and
       inviting district court revi wand rejection of those judgments." Exxon Mobil
       Corp. v. Saudi Basic Indu . Corp., 544 U.S. 280,284, 125 S. Ct. 1517, 161
       L.Ed.2d 454 (2005). We h ve clarified that in order to satisfy the requirements of
       Rooker-Feldman, the defi dant must satisfy the following four requirements:
       First, the federal-court pla ntiff must have lost in state court. Second, the plaintiff
       must complain of injuries aused by a state-court judgment. Third, the plaintiff
       must invite district court r view and rejection of that judgment. Fourth, the state-
       court judgment must have I een rendered before the district court proceedings
       commenced. Hoblock [v. lbany Cty. Bd ofElections], 422 F.3d [77, 85 (2d Cir.
       2005)] (internal quotation arks and modifications omitted). The causation
       requirement is only satisfi d if "the third party's actions are produced by a state




                                                  6
      Case 1:19-cv-00205-GBD-KNF Document 94 Filed 08/16/19 Page 7 of 19




       court judgment and not 1mply ratified, acquiesced in, or left unpunished by it."
       Id at 88.

        S kes v. Mel S. Harris    Assocs. LLC 780 F.3d 70, 94 (2d Cir. 2015).

A motion to dismiss based on thl Rooker-Feldman doctrine is analyzed pursuant Rule !2(b)(l)

of the Federal Rules of Civil Probedure governing lack of subject matter jurisdiction. See

Vossbrinck v. Accredited Home lenders, Inc., 773 F.3d 423,426 (2d Cir. 2014) ("Under the

Rooker-Feldman doctrine, federil district courts lack jurisdiction over cases that essentially

amount to appeals of state court j~dgments.").

       Like preemption, abstenton is generally disfavored, and federal courts have a
       "virtually unflagging obli ation" to exercise their jurisdiction. See [Colorado River
       Water Conservation Dist:_\ . United States, 424 U.S. 800, 817, 96 S. Ct. 1236, 1246
       (197 6)]. "The abstentio:nr doctrine comprises a few extraordinary and narrow
       exceptions to a federal 9ourt's duty to exercise its jurisdiction," and "[i]n this
       analysis, the balance is h avily weighted in favor of the exercise of jurisdiction."
       Woodfordv. Cmty. Action gencyofGreene Cnty., Inc., 239 F.3d 517,522 (2d Cir.
       2001) (internal quotation arks and brackets omitted). As the Supreme Court has
       instructed:

              Abstention from th exercise of federal jurisdiction is the exception,
              not the rule. The do ctrine of abstention, under which a District Court
                                  1
              may decline to exercise or postpone the exercise of its jurisdiction,
              is an extraordinaryJ and narrow exception to the duty of a District
              Court to adjudicat~ a controversy properly before it. Abdication of
              the obligation to d~cide cases can be justified under this doctrine
              only in the excepti nal circumstances where the order to the parties
              to repair to the tate court would clearly serve an important
              countervailing intetest. It was never a doctrine of equity that a
              federal court shoul~ exercise its judicial discretion to dismiss a suit
              merely because a Sfate court could entertain it.

                                   I
       Colorado River, 424 U.S.i at 813-14, 96 S. Ct. 1236 (internal quotation marks,
       brackets, and citations omi;tted). . . . In Colorado River, the Supreme Court held
       that, in addition to the earl,er-established categories of abstention, in certain oth~r
       "exceptional circumstance~," id at 813, 96 S. Ct. 1236, a federal court may abstam
       from exercising jurisdicti9n when parallel state-court litigation could result in
       "comprehensive dispositio* of litigation" and abstention would conserve judicial
       resources, id at 817-18, 9iS. Ct. 1236. "Suits are parallel when substantially the
       same parties are contemp raneously litigating substantially the same issue in
       another forum." Dittmer, I 6 F.3d at 118, quoting Day v. Union Mines Inc., 862

                                                 7
      Case 1:19-cv-00205-GBD-KNF Document 94 Filed 08/16/19 Page 8 of 19



                                I
        F.2d 652, 655 (7th Cir.II 988) (internal quotation marks omitted). In evaluating
       whet_her G_olorado ~~v~1 abstention is app!opria~e, fed~ral district courts are to
       consider six factors, wi1;h the balance heavily weighted m favor of the exercise of
       jurisdiction," Moses H done,
                                I
                                      460 U.S. at 16, 103 S. Ct. 927:
               (1) whether the ontroversy involves a res over which one of the
               courts has assum d jurisdiction; (2) whether the federal forum is less
               inconvenient th the other for the parties; (3) whether staying or
               dismissing the fe eral action will avoid piecemeal litigation; (4) the
               order in which th actions were filed, and whether proceedings have
               advanced more i one forum than in the other; (5) whether federal
               law provides th rule of decision; and (6) whether the state
               procedures are ad~quate to protect the plaintiffs federal rights.
               Woodford, 239 F.!d at 522.
                                 I
       Niagara Mohawk Power Corp. v. Hudson River-Black River Regulating Dist.,
       673 F.3d 84, 100-101 (2d:Cir. 2012).

In explaining the scope of the abjtention doctrine, pursuant to Younger v. Harris, 401 U.S. 37,

91 S. Ct. 746 (1971), the Supremr Court stated:

       Abstention is not in order ~imply because a pending state-court proceeding involves
       the same subject matter.   I· . .   Younger exemplifies one class of cases in which
       federal-court abstention iyequired: When there is a parallel, pending state criminal
       proceeding, federal court9 must refrain from enjoining the state prosecution. This
       Court has extended Youngfr abstention to particular state civil proceedings that are
       akin to criminal prosecuti9ns, see Huffman v. Pursue, Ltd, 420 U.S. 592, 95 S. Ct.
       1200, 43 L.Ed.2d 482 (1~75), or that implicate a State's interest in enforcing the
       orders and judgments of itt courts, see Pennzoil Co. v. Texaco Inc., 481 U.S. 1, 107
       S. Ct. 1519, 95 L.Ed.2d 1 p987). We have cautioned, however, that federal courts
       ordinarily should entertai~ and resolve on the merits an action within the scope of
       a jurisdictional grant, and rhould not "refus[e] to decide a case in deference to the
       States." NOPSL 491 U.S. at 368, 109 S. Ct. 2506. Circumstances fitting within
       the Younger doctrine, wb have stressed, are "exceptional"; they include, as
       catalogued in [New Orleaiis Public Serv., Inc. v. Council of City of New Orleans,
                                     1
       491 U.S. 350, 73, 109 S.lCt. 2506 (1989)], "state criminal prosecutions," "civil
       enforcement proceedings,' and "civil proceedings involving certain orders that are
       uniquely in furtherance f the state courts' ability to perform their judicial
       functions." Id., at 367-368, 109 S. Ct. 2506. [Absent circumstances the Supreme
       Court found] "exceptional)' the general rule governs: "[T]he pendency of an action
       in [a] state court is no bar tb proceedings concerning the same matter in the Federal
       court havingjurisdiction."IColorado River Water Conservation Dist. v. United
                                     II
                                     I
                                     '



                                                  8
      Case 1:19-cv-00205-GBD-KNF Document 94 Filed 08/16/19 Page 9 of 19


                                 I
       States, 424 U.S. 800, ~17, 96 S. Ct. 1236, 47 L.Ed.2d 483 (1976) (quoting
       McClellan v. Carland, 2~ 7 U.S. 268,282, 30 S. Ct. 501, 54 L.Ed. 762 (1910)).

       Sprint Cornmc'ns, Inc.) Jacobs, 571 U.S. 69, 72-73, 134 S. Ct. 584,588 (2013).
                                  I
                                  I
The doctrine of abstention, such '.as is discussed in Younger, "is not a jurisdictional bar based on

Article III requirements, but instiad a prudential limitation on the court's exercise of jurisdiction

grounded in equitable considerations of comity." Spargo v. N. Y. State Cornm'n on Judicial

Conduct, 351 F.3d 65, 74 (2d   cJ         2003).

       Courts in this District haje construed abstention requests as motions to dismiss for
       lack of subject-matter jurisdiction pursuant to Federal Rule of Civil Procedure
       12(b)(l). See United States v. Portrait of Wally, A Painting By Egon Schiele, No.
       99 CIV. 9940, 2002     wLI  553532, at *6 (S.D.N.Y. Apr. 12, 2002) (holding that
       12(b)(1) motions and reqiiests for abstention similarly present the threshold issue
       of whether or not to exertise the court's jurisdiction). "In deciding such a motion
       pursuant to Rule 12(b)(l~, ... the Court must accept as true all material factual
       allegations in the compl1nt, but should refrain from drawing any inferences in
       favor of. the party asserting jurisdiction." People United for Children, Inc. v. City
       ofNew York, 108 F.Supp.2d 275,283 (S.D.N.Y.2000) (citing Atlantic Mut. Ins. Co.
       v. Balfour Maclaine Int'! Ltd, 968 F.2d 196, 198 (2d Cir. 1992)).
                                      I

       Henvill v. Metro. Trans . kuth. No. 13 Civ. 7501 (GBD), 2016 WL 519039, at *2
       (S.D.N.Y. Feb. 5, 2016).

Fed. R. Civ. P. 12(b)(6)

       A party may assert by mot on "failure to state a claim upon which relief can be granted."

Fed. R. Civ. P. 12(b)(6). "In adju}icating a motion to dismiss, a court may consider only the
                                          I


complaint, any written instrurnent\attached to the complaint as an exhibit, any statements or
                                          I

documents incorporated in it by rererence, and any document upon which the complaint heavily

relies." In re Thelen LLP, 736 F.31d 213,219 (2d Cir. 2013).
                                          I
                                              I

                                              I

        To survive a motion to dis,miss under Fed. R. Civ. P. 12(b)(6), a complaint must
        allege sufficient facts, taken as true, to state a plausible claim for relief. See Bell
        Atl. Corp. v. Twombly, 550 U.S. 544, 555-56, 127 S. Ct. 1955, 167 L.Ed.2d 929
        (2007). We review de novo;a dismissal for failure to state a claim, accepting as true
        all material factual allegations in the complaint and drawing all reasonable
                                              I   I   9
                                                  I
                                                  I
                                                  l
      Case 1:19-cv-00205-GBD-KNF Document 94 Filed 08/16/19 Page 10 of 19
                                       I


                                       I
          inferences in plaintiffs'}vor. See Bryant v. NY. State Educ. Dep't, 692 F.3d 202,
          210 (2d Cir.2012). The s me deference does not extend, however, to pleaded legal
                                       r
          conclusions. See Ashcro v. Iqbal, 556 U.S. 662,678, 129 S. Ct. 1937, 173 L.Ed.2d
          868 (2009).

          Johnson v. Priceline.com,I Inc., 711 F.3d 271, 275 (2d Cir. 2013).
                                       I
  Statute oflimitations is an affi         ative defense, see Fed. R. Civ. P. 8(c)(1 ), and a motion to

 dismiss on the ground of statute f limitations "is properly treated as a Rule 12(b)(6) motion to

 dismiss for failure to state a clai        upon which relief can be granted rather than a Rule l 2(b)(1)

 motion to dismiss for lack ofjurifdiction over the subject matter." Ghartey v. St. John's Queens

 Hospital, 869 F.2d 160, 162 (2d fir. 1989). "A prose complaint is to be read liberally.

 Certainly the court should not dispiiss without granting leave to amend at least once when a

 liberal reading of the complaint glves any indication that a valid claim might be stated." Branum

v. Clark, 927 F.2d 698, 705 (2d Ji,. 1991) (citation omitted).

Fed. R. Civ. P. 9(b)

        "In alleging fraud or misle, a party must state with particularity the circumstances

constituting fraud or mistake. M ice, intent, knowledge, and other conditions of a person's mind

may be alleged generally." Fed.            . Civ. P. 9(b). "Complaints dismissed under Rule 9(b) are

'almost always' dismissed with le veto amend." Luce v. Edelstein, 802 F.2d 49, 56 (2d Cir.

1986)(citation omitted).

                            APPLI ATION OF LEGAL STANDARD

Fed. R. Civ. P. 12(b)(l)

       Rooker-Feldman Doctrine

       The Court finds that this a tion is not barred by the Rooker-Feldman doctrine because,

unlike in Rooker and Feldman, w ere "the losing party in state court filed suit in federal court




                                                       IO
      Case 1:19-cv-00205-GBD-KNF Document 94 Filed 08/16/19 Page 11 of 19




after the state proceedings en ed complaining of an irtjury caused by the state-court judgment

and seeking review and rejectio of that judgment," Exxon Mobil Corp., 544 U.S. at 291,

125 S. Ct. at 1526 (2005) (emph sis ad~ed), in this case, MERS presented evidence that the

state-court proceedings have not ended, namely, in February 2019, the plaintiff filed an appeal

in the New York State Supreme ourt, Appellate Division, First Department, from the state-

court "Order, dated December 2 , 2018 Granting Plaintiff's Motion, denying Defendant(s)

Motion, Entered January 9, 2019 'in the underlying state-court action Deutsche Bank National

Trust Co. v. White, et al., Index   o. 381213/2008, in the New York State Supreme Court, Bronx

County. Since the state suit at is ue has not "unequivocally terminated," Hoblock, 422 F.3d at

89, it follows that no final "unfav rable state-court judgment" existed at the time this action

commenced, given that the plaint ff filed his seemingly timely appeal after the commencement of

this litigation, and that appeal ap ears to be pending in the state court. In the absence of the final

state-court judgment, there can b no invitation for the "district court review and rejection" of the



contention that "Plaintiff lost in t e State Court" is meritless because the plaintiff's state-court

appeal is pending and it is premat e to conclude that this action was "brought by [a] 'state-court
                                    I
loser[]."' lg. The defendant failet to make citation to any binding authority for the proposition



                                    r
that the Rooker-Feldman doctrinelapplies in a circumstance such as this one, where the appeal of

a state-court judgment is pending       the time of the motion to dismiss .. Ac~ordingly, granting the

defendant's motion to dismiss the Icomplaint on the ground that the act10n 1s barred by the
                                    I
Rooker-Feldman doctrine, in this rcumstance, is not warranted.



                                    I

                                                   11
     Case 1:19-cv-00205-GBD-KNF Document 94 Filed 08/16/19 Page 12 of 19



        Colorado River Abstenti'on

        The defendant failed to +ow that the state-court action and this action are parallel

because it did not establish that !'substantially the same parties are contemporaneously litigating

substantially the same issue in ,.other forum." Niagara Mohawk Power Corp., 673 F.3d at 100.
                                  I
Although the defendant contends that "this action involves the same issues as the Foreclosure

Action," unlike the state-court adtion involving foreclosure, this action involves civil RICO
                                  '
claims, which the defendant failt to mention or discuss in its argument that the Colorado River

doctrine applies. "Toe defendant rd not convince the Court that substantially the same issues are

contemporaneously being litigated in the state-court action, the threshold required to be
                                      I
established before proceeding tojhe consideration and balancing of various factors in evaluating

whether Colorado River abstenti n is appropriate in this case. See Henvill, 2016 WL 519039, at

3 ("[I]fthe court has 'any doubt' Lout whether the two actions are parallel, the outcome should

be resolved in favor of exercisinglfederal jurisdiction."). The Court finds that Colorado River
                                      I
                                      '
abstention is inappropriate in the 6ircumstance of this action and granting the defendant's motion
                                      I
                                      I

to dismiss on this ground is not wk-ranted.

       Younger Abstention             l
                                      '
       The defendant failed to show that Younger abstention applies in the circumstances of this

action because it did not demonstrate that this action falls within one of the three "exceptional"
                                          I


circumstances to which the Supreme Court limited its application: (i) "state criminal
                                          I
prosecutions"; (ii) "civil enforcem~nt proceedings"; and (iii) "civil proceedings involving certain
                                          I




orders that are uniquely in furtherance of the state courts' ability to perform their judicial
                                              I
                                          I

functions." Sprint Commc'ns, Inc. 571 U.S. at 73, 134 S. Ct. at 588. This action does not

involve a state criminal prosecution. Concerning the three cases in which the Supreme Court



                                                  12
     Case 1:19-cv-00205-GBD-KNF Document 94 Filed 08/16/19 Page 13 of 19




found exceptional circumstances in "civil enforcement proceedings," this action does not involve

the circumstances present in Huffman v. Pursue, Ltd., 420 U.S. 592, 95 S. Ct. 1200, (1975),

Trainor v. Hernandez 431 U.S. 434, 97 S. Ct. 1911 (1977) and Moore v. Sims, 442 U.S. 415,

99 S. Ct. 2371 (1979). See New Orleans Public Serv., Inc., 491 U.S. at 368, 109 S. Ct. at 2518.
                                  I

                                  !
The defendant makes citation to Huffman in support of its argument that Younger abstention
                                  1


applies. However, this action do es not involve a federal district court intervention "in a state

civil proceeding [that] is based on a state statute believed by the district court to be
                                  I


unconstitutional" and where the district court judgment "permanently enjoined the execution of

[a certain] portion of the state court's judgment." Huffman, 420 U.S. at 594, 599, 95 S. Ct. at
                                      '
                                      I

1203, 1206. No state statute's constitutionality is at issue in this action and no request is made in
                                      I
this action to enjoin the executio~ of certain portions of the state court's judgment. Although the

plaintiff in this action seeks "the ~acatur of final foreclosure judgments" and a "permanent

injunction against all Defendant(t, Successors, Assigns and Agents who try to enforce a claim

or judgment that has been fraudul~ntly procured," the Court is not convinced that seeking
                                          !
vacatur of what the plaintiff allegJs is the "final" foreclosure judgment(s) and a permanent
                                          !
injunction against private parties constitutes the same exceptional circumstance present in

Huffman, namely, request for "injµnctive relief and a declaratory judgment that the [state] statute

was unconstitutional and unenforceable" in an action "directed against the constitutionality of a
                                          I                                                •
state statute" and involving a stateljudgment which ordered the closure of the theater at issue as

well as "the seizure and sale of personal property used in the theater's operations." Id. at 598,

95 S. Ct. at 1205. The Supreme Court's holding in Huffman was limited to "the circumstances
                                              '
presented here," and the Supreme Court stated that, "[f]or the purposes of the case before us ...

we need make no general pronoun~ements upon the application of Younger to all civil



                                                  13
     Case 1:19-cv-00205-GBD-KNF Document 94 Filed 08/16/19 Page 14 of 19




litigation." Id., at 594, 607, 95 S. Ct. at 1203, 1209. The defendant does not rely on Trainor,

involving an order of attachment pursuant to a state statute alleged to be unconstitutional,

431 U.S. at 436-438, 97 S. Ct. af 1915, or Moore, concerning a state-court litigation, "involving
                                  1

                                  '
suspected instances of child abu~e, [which] was initiated by state authorities" and which the

district court enjoined upon finding the state statute at issue unconstitutional, 442 U.S. at 418,
                                  '
                                  '
99 S. Ct. at 2375. The defendant does not contend, and the Court does not find, that this case
                                  I



involves "civil proceedings invofving certain orders that are uniquely in furtherance of the state

courts' ability to perform their ju~icial function," such as in "Juidice v. Vail, 430 U.S. 327, 336,

n.12, 97 S. Ct. 1211, 1217, n.12, 61 L.Ed.2d 376 (1977) (civil contempt order)" and "Pennzoil

Co. v. Texaco, Inc., 481 U.S. 1, 13, 107 S. Ct. 1519, 1527, 95 L.Ed.2d 1(1987) (requirement for

the posting of bond pending appe11l)." New Orleans Public Serv., Inc., 491 U.S. at 368, 109 S.

Ct. at 2518. Having failed to establish that Younger abstention applies in the circumstance of

this action, granting the defendant's motion to dismiss on this ground is not warranted.

       Article III Standing

       The defendant contends that the plaintiff has no standing to bring this action: (a) because

he "is not a party to the First or S~cond Mortgage or the First or Second Note related to the

Property," making citation to New York law; and (b) to the extent that the plaintiff"challenges

the securitization of the First Loan and Second Loan (Compl.    ,r,r 16, 114-116)," since "[t]his
issue has been addressed numerous times-and not in the borrower's favor" and the plaintiff is

not a party to the "securitization d~cuments" or the assignment of the mortgage or their third-

party beneficiary. Article III standing is not governed by state law, and the defend~t failed to

articulate why the plaintiff does not meet each of the elements required for standing under Lujan,

including to identify and discuss the plaintiffs allegations of "injury in fact." The defendant



                                                 14
     Case 1:19-cv-00205-GBD-KNF Document 94 Filed 08/16/19 Page 15 of 19




acknowledges that it is not certain whether the plaintiff "challenges the securitization of the First

Loan and Second Loan (Compl.     ,r,r 16, 114-116)," but asserts lack of standing as an affirmative
defense to such a challenge. To support its lack of standing affirmative defense, the defendant

makes a string-citation to multip~e cases, without discussing each Lujan element and explaining

how each of the cases cited supports the defendant's lack of standing argument in the

circumstance of this case. However, making a string-citation, without articulating arguments

concerning each of the Lujan requirements is not sufficient, in this circumstance, to warrant

dismissal of the complaint based on the ground lack of standing.

Fed. R. Civ. P. 12(b)(6)

   The Court will determine the motion under Fed. R. Civ. P. 12(b)(6) based on the pleadings.

   (a) Statute of Limitations

   "Civil RICO claims are subject to a four-year statute of limitations. The limitations period

begins to run when the plaintiff discovers or should have discovered the RICO injury." Lanza v.

Merrill Lynch & Co., 154 F.3d 56, 58, (2d Cir. 1998) (citations omitted).

       The following actions must be commenced within six years: ... an action based
       upon fraud; the time within which the action must be commenced shall be the
       greater of six years from the date the cause of action accrued or two years from the
       time the plaintiff or the person under whom the plaintiff claims discovered the
       fraud, or could with reasoi:iable diligence have discovered it.

       New York Civil Practice Law and Rules§ 213(8).

       Although MERS argues that the plaintiffs claims are untimely, it failed to address the

plaintiffs factual assertion, which must be taken as true on the instant Rule 12(b)(6) motion to
                                  '
dismiss, that "he learned of the facts about misrepresentation of the Appraisal of the property ...

on December 18, 2018." Given that: (a) the statute of limitations period under both civil RICO

and the state cause of action for fraud begins to run when the plaintiff discovers or should have



                                                 15
     Case 1:19-cv-00205-GBD-KNF Document 94 Filed 08/16/19 Page 16 of 19




discovered the injury; and (b) the plaintiff discovered the injury on December 18, 2018, granting

MERS 's motion to dismiss on the ground of statute of limitations is not warranted.

   (b) Failure to State a Claim

       RICO provides:

       It shall be unlawful for any person who has received any income derived, directly
       or indirectly, from a pattern of racketeering activity or through collection of an
       unlawful debt in which 'such person has participated as a principal within the
       meaning of section 2, title 18, United States Code, to use or invest, directly or
       indirectly, any part of such income, or the proceeds of such income, in acquisition
       of any interest in, or the establishment or operation of, any enterprise which is
       engaged in, or the activities of which affect, interstate or foreign commerce. A
       purchase of securities on the open market for purposes of investment, and without
       the intention of controlling or participating in the control of the issuer, or of
       assisting another to do so, shall not be unlawful under this subsection if the
       securities of the issuer held by the purchaser, the members of his immediate family,
       and his or their accomplices in any pattern or racketeering activity or the collection
       of an unlawful debt after such purchase do not amount in the aggregate to one
       percent of the outstanding securities of any one class, and do not confer, either in
       law or in fact, the power to elect one or more directors of the issuer.

       18 U.S.C. § 1962(a).

       To establish a civil RICO claim, a plaintiff must allege "(1) conduct, (2) of an
       enterprise, (3) through a pattern (4) of racketeering activity," as well as "injury to
       business or property as a result of the RICO violation." Anatian v. Coutts Bank
       (Switz.) Ltd., 193 F .3d 85, 88 (2d Cir.1999) (internal quotation marks omitted). The
       pattern of racketeering activity must consist of two or more predicate acts of
       racketeering. 18 U.S.C. § 1961(5).

       Lundy v. Catholic Health System of Long Island, 711 F.3d 106, 119 (2d Cir. 2013).

Where the RICO predicate acts are alleged to involve mortgage fraud, such as in this

circumstance, the plaintiffs "allegations must satisfy the requirement" of Fed. R. Civ. P. 9(b)

that "a party must state with particularity the circumstances constituting fraud." Id. Since "the

essence of a violation of§ 1962(a) is not commission of predicate acts but investment of

racketeering income," "to state a claim for civil damages under § 1962(a), a plaintiff must allege




                                                 16
           Case 1:19-cv-00205-GBD-KNF Document 94 Filed 08/16/19 Page 17 of 19
.'


     injury from the defendants' investment of racketeering income in an enterprise." Ouaknine v.

     Macfarlane, 897 F.2d 75, 83 (2d Cir. 1990).

             The complaint is devoid of any allegations against MERS, and it does not even mention

     MERS, except once, in a section styled "PARTIES." No allegations of the defendant's

     investment of racketeering income in an enterprise or any injury by reason of the defendant's

     investment of racketeering income in an enterprise exist in the complaint. Although the

     defendant contends that this action involves "a single mortgage loan" that does not constitute a

     "pattern ofracketeering activity under 18 U.S.C. §1961(5) ('"pattern ofracketeering activity'

     requires at least two acts ofracketeering activity" occurring within 10 years), Exhibit Nos. 1 and

     IA, attached to the complaint evidence two mortgage loans in differing amounts. Absent

     evidence that the mortgage instruments at issue constitute "a single mortgage loan," and the

     defendant does not point to any language in those instruments stating so, it cannot be concluded

     that the RICO claims fail as a matter oflaw because "the allegations involve only a single loan."

     The Court finds that the complaint fails to allege sufficient facts that, taken as true, state a

     plausible claim for relief. Accordingly, dismissal of the complaint for failure to state a claim for

     relief under Fed. R. Civ. P. 12(b)(6) is warranted.

     Fed. R. Civ. P. 9(b)

             The complaint, alleging mortgage fraud, fails to comply with Fed. R. Civ. P. 9(b) because

     it does not "state with particularity the circumstances constituting fraud" against MERS. Thus,

     dismissing the complaint for failure to comply with Fed. R. Civ. P. 9(b) is warranted.

     Leave to Amend

             A liberal reading of the complaint does not give any indication that a valid claim might

     be stated, especially in the light of the requirement that an injury must be alleged from the



                                                        17
     Case 1:19-cv-00205-GBD-KNF Document 94 Filed 08/16/19 Page 18 of 19




defendant's investment of racketeering income in an enterprise; thus, leave to amend the

complaint is not warranted.

Plaintiff's Motion to Strike Pursuant to Fed. R. Civ. P. 12(/)

       Rule 12(f) of the Federal Rules of Civil Procedure does not apply to the defendant's

motion. Accordingly, granting the plaintiff's motion to strike is not warranted.

                                     RECOMMENDATION


       For the foregoing reasons, I recommend that: (1) the defendant's motion to dismiss the

complaint against MERS, pursuant to Fed. R. Civ. P. 9(b) and Fed. R. Civ. P. 12(b)(6), Docket

Entry No. 17, be granted; and (2) the plaintiffs motion to strike, Docket Entry No. 71, be denied.


       FILING OF OBJECTIONS TO THIS REPORT AND RECOMMENDATION

       Pursuant to 28 U.S.C. § 636(b)(l) and Rule 72(b) of the Federal Rules of Civil

Procedure, the parties shall have fourteen (14) days from service of this Report to file written

objections. See also Fed. R. Civ. P. 6. Such objections, and any responses to objections, shall be

filed with the Clerk of Court, with courtesy copies delivered to the chambers of the Honorable

George B. Daniels, 500 Pearl Street, Room 1310, New York, New York, 10007, and to the

chambers of the undersigned, 40 Centre Street, Room 425, New York, New York, 10007. Any

requests for an extension of time for filing objections must be directed to Judge Daniels. Failure

to file objections within fourteen (14) days will result in a waiver of objections and will




                                                 18
     Case 1:19-cv-00205-GBD-KNF Document 94 Filed 08/16/19 Page 19 of 19



preclude appellate review. See Thomas v. Arn, 474 U.S. 140, 106 S. Ct. 466 (1985); Cephas v.

Nash, 328 F.3d 98, 107 (2d Cir. 2003).

Dated: New York, New York                          Respectfully submitted,
       August 15, 2019

Copy mailed to:
                                                   KEVIN NATHANIEL FOX...
Everton Sterling                                   UNITED STATES MAGISTRATE




evertonsterling4.rr




                                              19
